DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Eddy on 11-12-2021.

The application has been amended as follows: 

Claim 1 should be (in part):
“…a microphone, a speaker, an amplifier, a container and contents, and a frequency reader; wherein- the parasitic oscillation circuit self oscillates to produce a the oscillation frequency of a non-stationary 'standing wave' that is controlled by changes in the container, vessel or pipe being measured and this oscillation frequency differs from the resonant frequency of the container, vessel or pipe 

Claim 3 is canceled.

Allowable Subject Matter
Claims 1-2 and 4-18 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, was cited in the International Search Report, and is being cited herein so that the references will appear on the issued patent:
Doshi (U.S. Patent 4,599,892)
Sheng et al. (4,640,130)
Beck (U.S. Patent 7,343,819)
Sinha (U.S. Pub. 2009/0084178)
Sim et al. (U.S. Pub. 2014/0254323)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852